Citation Nr: 1436404	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-23 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression, to include as secondary to hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and his daughter-in-law

ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated August 2011 and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The claims file includes additional evidence submitted after the file was transferred to the Board that have not been initially considered by the RO, including an October 2013 letter from a private audiologist.  However, during the May 2014 hearing the Veteran and his representative clearly waived RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not begin during, or was otherwise caused by, his active service.

2.  The Veteran's current tinnitus did not begin during, or was otherwise caused by, his active service.

3.  The Veteran does not have any current psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a current psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

Hearing Loss

The Veteran is seeking service connection for hearing loss.  Results from the May 2011 VA examination reflect the Veteran currently has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Additionally, the Veteran served as a carpenter and an antitank platoon leader during active service, and he was exposed to loud noise during active service.  Therefore, the primary question on appeal is whether his current bilateral hearing loss began during, or was otherwise caused by, his noise exposure during active service.

Throughout the period on appeal, the Veteran has consistently related his hearing loss to noise exposure during active service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current hearing loss from military service in the 1950s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).


The Veteran's service treatment records were reviewed.  Although he sought treatment for other conditions, including for symptoms of a cold, these records do not reflect he made any complaint of, or sought any treatment for, hearing loss during active service.  Instead, during his March 1953 separation examination the Veteran's hearing was normal on whisper voice testing.  Therefore, service treatment records do not reflect the Veteran experienced any hearing loss during active service.

The claims file reflects the Veteran filed a claim for VA disability benefits for a dental condition in 1953, months after his separation from active service.  However, this claim does not make any mention of a loss of hearing acuity.  Therefore, the evidence does not establish the Veteran experienced hearing loss shortly after his separation from active service.

The Board has considered the written statements from several family members submitted in the summer of 2014 which describe the Veteran's difficulties hearing for several years.  However, his children and other loved ones only describe personal knowledge of the Veteran's hearing difficulties as far back as 30 years ago, or approximately 1984.  However, 1984 was more than three decades after the Veteran's separation from active service.  Therefore, these family members lack the personal knowledge to report if the Veteran developed hearing loss shortly after his separation from active service.  

During his May 2014 hearing, the Veteran testified that in 1953 he applied for a job with U.S. Steel which required audiometric testing.  He believed if his hearing was poor he would not have gotten the job, suggesting the job required good hearing.  During the required testing he testified the machine reported "I couldn't hear at all."  However, the woman conducting the hearing test acknowledged the Veteran could hear her questions, so she allowed him to proceed to get the job despite his poor hearing.  The Veteran then continued to successfully work in the maintenance department at the steel mill for approximately the next forty years, although he stated he always wore hearing protection.

The Veteran's daughter testified that during the course of the Veteran's employment at the steel mill he was demoted, in part due to his trouble hearing.  However, the Veteran testified that he didn't know of getting demoted at any point due to his hearing acuity.

Unfortunately, the results from any audiometric testing conducted by the Veteran's employer in 1953 are not included in the claims file.  However, the file does include a limited summary of the Veteran's employment at U.S. Steel which does not reflect any demotion during his long period of employment.  Therefore, the evidence, including the Veteran's own testimony, does not establish he experienced any adverse employment actions due to his hearing acuity.

Instead, despite the Veteran's testimony that the hearing test at entry to his job indicated he had "no hearing," the available evidence reflects he was able to successfully perform his job for the next four decades.  His successful performance of a job which required good hearing as an entry qualification strongly suggests the Veteran did not have hearing difficulties during his forty year career at the steel mill.  Accordingly, the Board finds his lay statements describing "no hearing" since 1953 is at odds with the evidence reflecting his successful job performance for forty years.  Therefore, the Board finds the Veteran is not a reliable historian regarding the onset of his hearing loss.

Available post-service medical records do not reflect the Veteran sought any treatment for loss of hearing acuity for several decades after his separation from service.  Instead, during an appointment with the audiology department in August 2009, the Veteran reported he noticed bilateral hearing loss that began about one year ago, or approximately fifty-five years after his separation from active service.  

This description of hearing loss which onset several decades after his separation from active service made during the course of medical treatment provides highly probative evidence against the Veteran's appeal.  The Board finds this lay description made during the course of medical treatment is more probative than subsequent statements the Veteran made during the course of seeking benefits which described his hearing loss began shortly after separation from service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Moreover, these statements made during the course of medical treatment suggesting onset of hearing loss several decades after separation provide further evidence the Veteran has not been a reliable historian in describing the onset of his hearing loss in 1953 during the course of this appeal.

In May 2011, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The Veteran asserted his bilateral, progressive hearing loss began in service.  He again stated his hearing loss was identified at an employment audiogram three to four months after his separation from service.  He also described difficulties with hearing conversations on the phone.

Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone thresholds recorded in decibels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
55
55
55
LEFT
65
65
60
60
60

The physician also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85.  The Veteran attained a 30 percent score in his right ear and a 14 percent score in his left ear.  Therefore, the results of this examination reflect the Veteran currently has bilateral hearing loss for VA purposes, as discussed above.  38 C.F.R. § 3.385.

After reviewing all the foregoing, the examiner opined that due to the lack of evidence of hearing loss during active service and the lack of proximity between the dates of service and the date of claim, the Veteran's hearing loss was less likely than not related to his active service.  Therefore, this examiner's report provides additional probative evidence against the Veteran's appeal.

In October 2013, a private audiologist, Dr. Vetter, reviewed the Veteran's claims file, but she did not personally interview or examine the Veteran.  She opined that during the Veteran's three years of active service he was exposed to very loud noises in his duty as a carpenter and antitank mine platoon.  She also noted whisper voice tests are not reliable audiologic tests as they are subjective and insensitive.  She continued to explain that some people develop hearing loss as a result of noise exposure that may go undetected for years.  She also noted lay testimony from the Veteran regarding failing the "machine test" at entry to employment with U.S. Steel, and additional descriptions by his family, further suggest his history of hearing loss.  She then concluded the Veteran's hearing loss and tinnitus were as likely as not caused by his military noise exposure.

However, the Board finds this private audiologist's report is general in nature, and does not provide a rationale for her conclusion that is specific to the facts of the Veteran's history.  Instead, the audiologist merely stated that some people develop hearing loss due to military noise exposure.  She did not provide any explanation as to why, in this case, she concluded the Veteran's hearing loss was due to his noise exposure during active service.  Additionally, she did not address the Veteran's lay statement made during the course of medical treatment in August 2009 in which he estimated he began to notice his hearing loss only one year prior.  Instead, the private physician appears to have based her opinion in part on the Veteran's description that he failed the hearing test required for entry to employment with U.S. Steel.  However, as discussed above, the Board finds the Veteran is not a reliable historian in describing the onset of his hearing loss back in 1953.  Therefore, the private physician's general report, based in part on the Veteran's unreliable lay statements, is limited to probative value.  

Based on the foregoing, the Board finds the evidence does not establish the Veteran's current bilateral hearing loss began during, or was otherwise caused by, his active service.  Service treatment records do not reflect he developed hearing loss during active service, and his claim for benefits made shortly after service did not include any mention of loss of hearing acuity.  Instead, during the course of medical treatment the Veteran himself estimated his hearing loss began several decades after active service, providing highly probative evidence against his claim.  Additionally, the VA examiner opined the Veteran's current hearing loss was less likely than not due to his active service.

The Board has considered the positive nexus opinion of the private audiologist.  However, as discussed above, the probative value of this private opinion is limited by the general nature of the discussion.  Accordingly, in weighing the evidence the Board finds the positive private evidence is outweighed by the negative nexus opinion and the highly probative statements made by the Veteran during his course of medical treatment.  Therefore, the Board finds the evidence is not in equipoise but establishes the Veteran's current hearing loss less likely than not began during, or was otherwise caused by, his active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, his appeal for service connection is denied. 

Tinnitus

Next, the Veteran is seeking service connection for tinnitus.  As discussed above, the Veteran was exposed to loud noises during his active service.  Medical records also reflect he is currently diagnosed with recurrent tinnitus, establishing a current disability.  Therefore, the primary question on appeal is again whether the Veteran's currently diagnosed tinnitus began during, or was otherwise caused by, his active service.  

Service treatment records were reviewed and although the Veteran sought treatment for other conditions during service, as discussed above, he did not seek any treatment for, or make any complaint of, any ringing in his ears or other symptoms of tinnitus at any point during his active service.  Instead, during his March 1953 separation examination his ears were noted to be in normal condition.  Therefore, service treatment records do not establish the Veteran experienced any symptoms of a chronic tinnitus disability during active service.

The Veteran has asserted that he experienced ringing in his ears since his separation from service, in 1953, including in his July 2014 written statement.  The Board has considered the Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as discussed extensively above, the Board has found the Veteran is not a reliable historian regarding the onset of his auditory conditions more than fifty years ago.  Accordingly, the Board finds the Veteran's lay statements regarding his onset of the ringing in his ears are unreliable and of limited probative value.

Instead, in his initial claim for VA disability benefits for a dental condition filed in 1953, the Veteran did not make any mention of any symptoms associated with tinnitus.  Therefore, the evidence does not establish the Veteran experienced tinnitus shortly after his separation from active service.

In May 2011, the Veteran was provided with a VA examination, as discussed above.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The Veteran described an intermittent buzzing in his ear five times a week, though the last occurrence was two or three weeks prior to the examination.  The Veteran was not able to localize the tinnitus to either ear or provide any cause of his tinnitus.  The examiner opined that due to the lack of evidence of tinnitus in service treatment records, and the length of time between the Veteran's active service and filing the current claim, his tinnitus was less likely than not due to his noise exposure during active service.  

The Board has considered the October 2013 report from a private audiologist who opined the Veteran's current tinnitus was as likely as not caused by his military noise exposure.  However, as discussed above, the Board finds this private audiologist's report is limited in probative value due to the lack of rationale and the reliance on the Veteran's unreliable lay statements.  

Based on the foregoing, the Board finds the evidence taken as a whole does not establish the Veteran's current tinnitus either began during or was otherwise caused by his active service.  Service treatment records do not reflect he developed tinnitus during active service, and his claim for benefits made shortly after service did not include any mention of tinnitus.  As discussed above, the Veteran's lay statements are limited in probative value, as is the general private medical opinion primarily based on those lay statements.  Therefore, in weighing the evidence the Board finds the positive private evidence is outweighed by the more probative VA examiner's negative report.  Accordingly, the evidence is not in equipoise, but establishes the Veteran's current tinnitus less likely than not began during, or was otherwise caused by, his active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, his appeal for service connection is denied. 

Psychiatric

Finally, the Veteran is seeking service connection for a psychiatric disorder, including as caused by his hearing loss and/or tinnitus.  The Veteran has consistently described that he experiencing depression and anxiety due to his inability to hear conversations.  He described that because he cannot hear others he avoids social situations, and in turn feels isolated and depressed.

As a lay person, the Veteran is competent to report what comes to him through his senses, such as feeling sad or experiencing difficulties sleeping.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing any current psychiatric disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran's competent lay statements establish he experienced some symptoms of a psychiatric disorder, including feelings of sadness and difficulty sleeping, his lay statements are not competent to establish he has a current psychiatric disability.

All medical evidence in the claims file was carefully reviewed, but does not establish the Veteran sought treatment for, or otherwise complained of, any psychiatric disorder, to include PTSD, anxiety, or depression, at any point during the period on appeal.  Instead, medical treatment records continued to reflect the Veteran's psychiatric system was normal during evaluation.  For example, in June 2009 the results of the PHQ-9 screening suggested the Veteran did not have depression.  In August 2010, he sought private treatment due to a confused mental state.  He was evaluated for a suspected stroke, but no psychiatric disability was diagnosed.

Based on the foregoing, although the Veteran competently reported experiencing some of the symptoms associated with a psychiatric disorder, the evidence does not establish he had a psychiatric disability at any point during the period on appeal.  Because there is no disability on which benefits could be granted, service connection is denied, including on a secondary basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in March 2011 and April 2012, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established prior to the initial RO adjudication on these matters.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

The Veteran was provided with a hearing via videoconference before the undersigned on May 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by his representative, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disorders, specifically regarding any relation to active service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination regarding his claim for hearing loss and tinnitus, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

The Board acknowledges the Veteran was not provided with an examination regarding his appeal for a psychiatric disorder.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed above, the evidence fails to establish the Veteran had any current psychiatric disorder during the period on appeal.  Accordingly, a VA examination regarding this issue was not required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER


Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression, is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


